DETAILED ACTION
Applicant’s 05/20/2022 response to the previous 01/20/2022 Office action has been considered and entered.

This is the First Final Office Action on the Merits during examination and is directed towards claims 3-5 as amended and/or filed on 05/20/2022.

Notice of Pre-AIA  or AIA  Status
Priority is claimed as set forth below, accordingly the earliest effective filing date is 07 March 2018 (20180307).

The present application, effectively filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application is a 371 of PCT/US2019/021163 filed on 03/07/2019 which claims priority to Provisional Application number 62/639,942 filed on 07 March 2018 (20180307).

Response to Amendments/Arguments
Applicant’s 05/20/2022 cancellation of claims 1 and 2 and addition of new claims 3-5 and arguments in support thereof with respect to the rejection(s) of claim(s) 1 and 2 as set forth in said previous 01/20/2022 Office action have been fully considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation “generate a filtered roll rate“ but fails to point out and distinctly claim how the roll rate is filtered or how the processor is to generate a filtered roll rate.  It is unclear whether the filtered roll rate is based on the sum of the first and second angle errors or some other input.  For Examination purposes the Examiner understands the limitation to connote applying a “noise filter” to the roll rate detected by the attitude sensors and Inertial Measurement Units (IMU’s) of the references below.  Amending the claim to recite something to the effect of “generate a filtered roll rate by applying a noise filter to the measurements received from the accelerometer” would appear to overcome this rejection.
Although the claims are interpreted in light of the specification, limitations from the specification are NOT imported into the claims.  The Examiner must give the claim language the broadest reasonable interpretation (BRI) the claims allow.
See MPEP 2111.01 Plain Meaning [R-10.2019], which states
II.    IT IS IMPROPER TO IMPORT CLAIM LIMITATIONS FROM THE SPECIFICATION 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale


"Though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim. For example, a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment." Superguide Corp. v. DirecTV Enterprises, Inc., 358 F.3d 870, 875, 69 USPQ2d 1865, 1868 (Fed. Cir. 2004). See also Liebel-Flarsheim Co. v. Medrad Inc., 358 F.3d 898, 906, 69 USPQ2d 1801, 1807 (Fed. Cir. 2004) (discussing recent cases wherein the court expressly rejected the contention that if a patent describes only a single embodiment, the claims of the patent must be construed as being limited to that embodiment); E-Pass Techs., Inc. v. 3Com Corp., 343 F.3d 1364, 1369, 67 USPQ2d 1947, 1950 (Fed. Cir. 2003) ("Inter US-20100280751-A1 1pretation of descriptive statements in a patent’s written description is a difficult task, as an inherent tension exists as to whether a statement is a clear lexicographic definition or a description of a preferred embodiment. The problem is to interpret claims ‘in view of the specification’ without unnecessarily importing limitations from the specification into the claims."); Altiris Inc. v. Symantec Corp., 318 F.3d 1363, 1371, 65 USPQ2d 1865, 1869-70 (Fed. Cir. 2003) (Although the specification discussed only a single embodiment, the court held that it was improper to read a specific order of steps into method claims where, as a matter of logic or grammar, the language of the method claims did not impose a specific order on the performance of the method steps, and the specification did not directly or implicitly require a particular order). See also subsection IV., below. When an element is claimed using language falling under the scope of 35 U.S.C. 112(f)  or pre-AIA  35 U.S.C. 112, 6th paragraph (often broadly referred to as means- (or step-) plus- function language), the specification must be consulted to determine the structure, material, or acts corresponding to the function recited in the claim, and the claimed element is construed as limited to the corresponding structure, material, or acts described in the specification and equivalents thereof. In re Donaldson, 16 F.3d 1189, 29 USPQ2d 1845 (Fed. Cir. 1994) (see MPEP § 2181- MPEP § 2186).
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale


In Zletz, supra, the examiner and the Board had interpreted claims reading "normally solid polypropylene" and "normally solid polypropylene having a crystalline polypropylene content" as being limited to "normally solid linear high homopolymers of propylene which have a crystalline polypropylene content." The court ruled that limitations, not present in the claims, were improperly imported from the specification. See also In re Marosi, 710 F.2d 799, 802, 218 USPQ 289, 292 (Fed. Cir. 1983) ("'[C]laims are not to be read in a vacuum, and limitations therein are to be interpreted in light of the specification in giving them their ‘broadest reasonable interpretation.'" (quoting In re Okuzawa, 537 F.2d 545, 548, 190 USPQ 464, 466 (CCPA 1976)). The court looked to the specification to construe "essentially free of alkali metal" as including unavoidable levels of impurities but no more.).” 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3-5 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 20130274995 A1 to Kim; Daniel Kee Young et al. (Kim) in view of US 20160232722 A1 to MORISHIMA; Keisuke.

Regarding claim 3 Kim teaches in the figures below:

    PNG
    media_image2.png
    481
    657
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    501
    717
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    485
    741
    media_image4.png
    Greyscale
 
    PNG
    media_image5.png
    432
    747
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    481
    764
    media_image6.png
    Greyscale

  	And associated descriptive texts a balance control system in for example figs. 3, 4 and 6E for a two-wheeled vehicle 600, comprising: 
an accelerometer i.e. “Vehicle state module 310 is shown to receive sensor data 312 “ and “an attitude sensor on both the vehicle”  to measure a y-axis acceleration for the two-wheeled vehicle “may indicate the rotational and linear acceleration,”,” a vehicle's absolute state may indicate the vehicle tilt angle direction and magnitude, “ as explained in for example paras:
“[0029] Vehicle state module 310 is shown to receive sensor data 312, which may comprise sensor data related to the vehicle's state, including its inertial state, absolute state. A vehicle's inertial state may indicate the rotational and linear acceleration, velocity, and position of the vehicle, while a vehicle's absolute state may indicate the vehicle tilt angle direction and magnitude, as well as vehicle direction of travel, speed over ground and absolute geographic position provided by sensors including an electronic compass and GPS receiver. Sensor data 312 may also comprise data indicating drive wheel speed (i.e. rotational speed of each of the drive wheels), the brake status (i.e. the rate of decrease of the vehicle drive wheel and rotational speeds), user inputs to the vehicle through the accelerator and brake, and the ordered turn radius of the vehicle through its steering unit, etc. Vehicle state module 310 produces vehicle state data 314.

[0052] As stated above, the flywheels of a CMG is included in a cage that can actuate the assembly in roll, pitch, and yaw. Open loop control is possible, with no state information about the vehicle or CMGs utilized, as shown in FIG. 6E. With the addition of an attitude sensor on both the vehicle and the CMGs, full state feedback control is possible. The control system may operate shown in flow diagram 610: the vehicle's and gyroscope's state (position and orientation) are determined by a sensor, 612; the sensor signal is fed into a control system implemented on an onboard computer, 614; and an algorithm determines all CMG angles, rates, or torques, 616, such that a stability criteria is met, 619.”, 

the y-axis of the vehicle being perpendicular to a direction of travel of the two-wheeled vehicle and parallel to a ground surface known in the art as the “tilt” of the vehicle as shown in the dotted lines of fig. 6A as well as “Roll”, and Fig. 6B “orthogonal force vectors”, 
the accelerometer, i.e. sensor data 312 via “attitude sensor” to produce a first angle error. i.e. the tilt error angle based at least in part on the y-axis acceleration measured by the accelerometer in Fig. 6E step 616 as explained in para [0052] above and:
“[0030] Vehicle correction module 330 uses vehicle state data 314 to determine the vehicle's proper tilt angle for the current conditions and compares this to the vehicle's current tilt angle (including attitude aspects of the vehicle, such as roll movement) to determine if the vehicle is in a tilt error (i.e., an unstable state, given the current or intended state of the vehicle). Gyro control module 320 uses gyro data 304 and works in conjunction with vehicle module 330 to change the operating state of the vehicle's gyros--e.g., flywheel speeds, precession angles, and increases/decreases to the precession axes of the flywheels to produce sufficient counter-torque to stabilize the vehicle or to maintain the vehicle within a desired tilt range.”; 

one or more control moment gyroscopes (CMGs) 602 to generate an angular momentum wherein Fig. 6A clearly shows TWO CMG’s 602 and as explained in para:
“[0042] FIG. 6A--FIG. 6E illustrate a two-wheeled vehicle utilizing a control moment gyroscope unit according to an embodiment of the invention. In this embodiment, vehicle 600 is shown in FIG. 6A to comprise a two-wheeled utilizing one or more CMGs (shown as CMG 602), wherein each CMG includes a flywheel, a flywheel drive motor, a housing that has three degrees of freedom (i.e., roll, pitch, yaw), and one or more motors for actuating the housing and thereby the flywheel in roll, pitch, and yaw, each independently.”; 

one or more CMG controllers 320 to control a gimbal rate for the one or more CMGs in Fig. 3 and para [0052] above “an algorithm determines all CMG angles, rates, or torques, 616, such that a stability criteria is met, 619”  and para:
“[0027] FIG. 3 is an illustration of a control system for controlling one or more multi-axis rotary gyroscopes according to an embodiment of the invention. As illustrated in FIG. 3, system modules may receive information from vehicle sensors to determine various states of the vehicle and its components. In this example, FIG. 3 illustrates gyro state module 300 for determining the state of the vehicle's gyros, vehicle state module 310 for determining the state of the vehicle, gyro control module 320 for controlling the vehicle's gyros, and vehicle correction module 330 for controlling other aspects of the vehicle. Although shown as separate modules for illustrative purposes, it is to be understood that modules 300, 310, 320 and 330 may actually comprise a fewer or a greater number of modules, and that in lieu of modules, embodiments of the invention may comprise circuitry, logic or any combination of these means.”; 

a processor 410 in para:
“[0031] FIG. 4 is an illustration of a computing device to execute a system controller according to an embodiment of the invention. System 400 as illustrated may be any computing device to be included in a vehicle as described herein. As illustrated, system 400 includes bus communication means 418 for communicating information, and processor 410 coupled to bus 418 for processing information. The system further comprises volatile storage memory 412 (alternatively referred to herein as main memory), coupled to bus 418 for storing information and instructions to be executed by processor 410. Main memory 412 also may be used for storing temporary variables or other intermediate information during execution of instructions by processor 710. The system also comprises static storage device 416 coupled to bus 418 for storing static information and instructions for processor 410, and data storage device 414 such as a magnetic disk or optical disk and its corresponding disk drive. Data storage device 414 is coupled to bus 418 for storing information and instructions.” 

 
to: calculate a roll angle for the two-wheeled vehicle based at least in part on the y-axis acceleration measured by the accelerometer in fig 3 steps 312-314 and 6E steps 312-616; 
determine a force component based at least in part on the calculated roll angle in Fig. 6E step 616; 
and generate a CMG command for the CMG controllers to control the gimbal rate for the one or more CMGs based at least in part on the determined force component in Fig. 6E steps 616-618 and para [0051] wherein CMG “rate” is determined as explained in para [0052] above:
“an algorithm determines all CMG angles, rates, or torques, 616, such that a stability criteria is met, 619.”, 
and produce a second angle error based on the gimbal rate for the one or more CMGs in paras:
“[0028] Gyro state module 300 is shown to receive sensor data 302 from the sensors of the vehicle's gyroscopes--e.g., data from flywheel sensors coupled to each flywheel of the vehicle. Said flywheel sensors produce signals indicating important measurements including flywheel tilt angle relative to the vehicle frame, flywheel tilt velocity (i.e. the rotational velocity at which the precession motor is rotating the flywheel about its precession axis), and the disk velocity (i.e. the rotation speed of the flywheel disk about its axis of rotation). Sensor data 302 may also comprise data indicating the current precession axes of the gyros. Gyro state module 300 may use this information to determine the actual instantaneous magnitude and direction of the moment exerted by the gyro stabilizers vehicle, shown as gyro state data 304. 
[0050] Gyroscopes are governed by the following equations of motion: x=I0(-2 sin .theta. cos .theta.)+I sin .theta.(cos .theta.+); y=I0(sin .theta.+2 cos)-I(cos .theta.+); z=I(+cos .theta.-sin)
[0051] The equations of motion describe the output torque about the x, y, and z axes as a result of input euler rates, namely the rates of pitch (theta) roll (psi) and yaw (phi). The moment of inertia about the z axis (I) and about the x and y axes (I.sub.0) are the physical parameters that encode the relationship between gyroscope geometry, size, and weight and output torque. In the special case of steady precession, the gyroscope moves in pitch, and results in a torque about the x-axis. All three axes can be actuated--roll, pitch, and yaw--to generate torques about all three axes simultaneously, resulting in a 3-dimensional fully specifiable force vector.
[0052] As stated above, the flywheels of a CMG is included in a cage that can actuate the assembly in roll, pitch, and yaw. Open loop control is possible, with no state information about the vehicle or CMGs utilized, as shown in FIG. 6E. With the addition of an attitude sensor on both the vehicle and the CMGs, full state feedback control is possible. The control system may operate shown in flow diagram 610: the vehicle's and gyroscope's state (position and orientation) are determined by a sensor, 612; the sensor signal is fed into a control system implemented on an onboard computer, 614; and an algorithm determines all CMG angles, rates, or torques, 616, such that a stability criteria is met, 619.“; 

generate a sum of the first and second angle errors in Fig. 3 steps 314, 320 and 330 as explained in paras [0029]+; 
generate a roll rate command based on the sum of the first and second angle errors in para [0030] “Gyro control module 320 uses gyro data 304 and works in conjunction with vehicle module 330 to change the operating state of the vehicle's gyros--e.g., flywheel speeds, precession angles, and increases/decreases to the precession axes of the flywheels to produce sufficient counter-torque to stabilize the vehicle or to maintain the vehicle within a desired tilt range.”; 
generate a filtered roll rate in step 616 wherein given the Broadest Reasonable Interpretation (BRI) it is understood that “an algorithm determining all CMG angles rates, or torques…such that a stability criteria is met 610” connotes the algorithm generating a “filtered roll rate”; 
compare the roll rate command and the filtered roll rate in Fig. 6 steps 616 and 618 in para [0052] above,
generate a torque command based on the comparison of the roll rate command and the Attorney Docket No.: 37627.619USClaimsSerial No.: 16/979,094- 3 -Examiner: GREENE, Daniel Lawsonfiltered roll rate in Fig. 6 steps 616 and 618 in para [0052] above,; 
the one or more CMG controllers to control the gimbal rate for the one or more CMGs to change the angular momentum at least in part in response to the torque command in Fig. 6 steps 616 and 618 in para [0052] above; and 
a steering augmentation unit 330 to augment a steering command at least in response to the torque command in Fig. 3 as explained in para:
“[0030] Vehicle correction module 330 uses vehicle state data 314 to determine the vehicle's proper tilt angle for the current conditions and compares this to the vehicle's current tilt angle (including attitude aspects of the vehicle, such as roll movement) to determine if the vehicle is in a tilt error (i.e., an unstable state, given the current or intended state of the vehicle). Gyro control module 320 uses gyro data 304 and works in conjunction with vehicle module 330 to change the operating state of the vehicle's gyros--e.g., flywheel speeds, precession angles, and increases/decreases to the precession axes of the flywheels to produce sufficient counter-torque to stabilize the vehicle or to maintain the vehicle within a desired tilt range.”.  


While it is considered that Kim teaches the invention as explained above with regard to, inter alia the algorithms generating a filtered roll rate and Gyro state module 300 receiving gyro data 302 to determine the gyro state 304, if Applicant is of the opinion that Kim does not expressly disclose a processor to 
generate a filtered roll rate; 
compare the roll rate command and the filtered roll rate, 
generate a torque command based on the comparison of the roll rate command and the Attorney Docket No.: 37627.619USClaimsSerial No.: 16/979,094- 3 -Examiner: GREENE, Daniel Lawsonfiltered roll rate; 
the one or more CMG controllers to control the gimbal rate for the one or more CMGs to change the angular momentum at least in part in response to the torque command; and 
a steering augmentation unit to augment a steering command at least in response to the torque command then resort may be had to the teachings of the figures of Morishima below:

    PNG
    media_image7.png
    492
    675
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    477
    672
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    304
    476
    media_image9.png
    Greyscale
 
    PNG
    media_image10.png
    314
    439
    media_image10.png
    Greyscale

And associated descriptive texts to show a processor, i.e. “mobile terminal CPU” in para:
“[0095] The mobile terminal CPU evaluates the driving skill with a program that operates the mobile terminal CPU to function as the turning determining unit 42, the component separating unit 43, the vehicle stability evaluation unit 44, the turning performance evaluation unit 45, the component amount detector 46, the modification determining unit 47, the skill evaluation modifying unit 48, the overall characteristic evaluation unit 49, and the skill determining unit 50. The program may be stored in advance in the memory 41. Alternatively, the program may be downloaded from a host computer or a server by the radio communication device 39.”

to generate a filtered roll rate in paras:
“[0062] The component separating unit 43 preferably includes a low-pass filter, a band-pass filter, and a high-pass filter. When the turning determining unit 42 determines the turning motion interval Y, the detection values of the vehicle state quantity stored in the memory 41 during the turning motion interval Y are outputted to the component separating unit 43. The detection values transmitted to the component separating unit 43 are subjected to filtering via the low-pass filter, the band-pass filter, and the high-pass filter. Examples of the vehicle state quantity whose components are separable by the component separating unit 43 include the yaw rate, the yaw angle, the roll rate, the roll angle, the pitch rate, and the pitch angle. In the present preferred embodiment, component separation of the roll rate by filtering has been described as one example.”; 

And compare a roll rate command, i.e. “the turning motion interval Y,” via the turning determining unit 42 and the filtered roll rate by the component separating unit 43, in for example para:
“[0065] The low and the first high frequency components are each a driver's operation component reflecting the driver's motion. The second high frequency component is a non-driver's operation component without reflecting the driver's motion. Vibration noise of the vehicle caused by engine vibration and sensor noise of the attitude angle sensor 33 reflect the data on all frequency bands. The vehicle vibration noise or the sensor noise contained in the detection values of the vehicle state quantity largely influences the amount of the non-driver's operation component. That is, the amount of the non-driver's operation component directly reflects an amount of noise. Then, the amount of the non-driver's operation component is usable as a reference of a mixing ratio of the noise component relative to the detection values of the vehicle state quantity. The component separating unit 43 allows extraction of the non-driver's operation component with the high-pass filter..”, 

For the express purpose of determining “a reference of a mixing ratio of the noise component relative to the detection values of the vehicle state quantity” to eliminate “Vibration noise of the vehicle caused by engine vibration and sensor noise of the attitude angle sensor 33 reflect the data on all frequency bands.”.
Accordingly, the prior art references teach all of the claimed elements were known in analogous art.

Per the following case law: 

In re Oetiker , 24 USPQ2d 1443, 1445 (Fed. Cir. 1992)

“A prior art reference is analogous if the reference is in the field of applicant's endeavor or, if not, the reference is reasonably pertinent to the particular problem with which the inventor was concerned.”

In re Bozek, 163 USPQ 545 (CCPA 1969)

“Having established that this knowledge was in the art, the examiner could then properly rely, as put forth by the solicitor, on a conclusion of obviousness “from common knowledge and common sense of the person of ordinary skill in the art without any specific hint or suggestion in a particular reference.”

The combination of the known elements is achieved by a known method of applying a filter to signals received from a roll rate sensor to remove noise as taught by at least Morishima above to remove “Vibration noise of the vehicle caused by engine vibration and sensor noise of the attitude angle sensor 33 ”.

Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, the attitude sensor of Kim would include the noise filter taught by Morishima as known in the art.  
This would allow Kim to generate a torque command based on the comparison of the roll rate command and the Attorney Docket No.: 37627.619USClaimsSerial No.: 16/979,094- 3 -Examiner: GREENE, Daniel Lawsonfiltered roll rate; 

And control the one or more CMG controllers to control the gimbal rate for the one or more CMGs to change the angular momentum at least in part in response to the torque command; and 
Control a steering augmentation unit to augment a steering command at least in response to the torque command based on the actual operators movements while removing the noise generated by the engine and sensor noise.

Therefore, the results would have been predictable to one of ordinary skill in the art.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Morishima to and modify the prior art of Kim as explained above as merely performing the same function as it/they does/do separately and being no more “than the predictable use of prior-art elements according to their established functions.” See MPEP section 2141 Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 [R-10.2019].I.
“When considering obviousness of a combination of known elements, the operative question is thus "whether the improvement is more than the predictable use of prior art elements according to their established functions." Id.”

Regarding claim 3 and the limitation the balance control system of claim 3, wherein the first angle error is a sum of gravitational and centrifugal (orthogonal) forces acting on the two-wheeled vehicle see the teachings of Kim Fig. 6B above and paras:
“[0047] As described herein, direct attitude control implies explicit specification of a force vector such that the vehicle is stabilized throughout its operational range. Operation may consist of any of the following scenarios: straight highway driving; local driving at low speed with frequent stops and turns; driving in the presence of disturbances from wind and other vehicles; and cornering including low speed cornering, high speed cornering, cornering in the presence of disturbances, and cornering on steep inclines or declines. FIG. 6B illustrates direct attitude control in cornering scenarios, including an example of changes in orthogonal force vectors as vehicle 600 executes a cornering trajectory (shown as vehicle states 600(1)-600(3).

[0077] When the vehicle is coming to a stop and has low forward velocity (and therefore low rotation speed of the wheels), the torque in the forward direction exerted by the lean of the vehicle is described by the equation M.sub.x=r*f*Sin(.theta..sub.Vehicle), where r is the height of the center of gravity for the vehicle, f is the force of gravity on the vehicle, and .theta..sub.Vehicle is the amount of lean from vertical. The moment exerted by the precession of a flywheel is described by the equation M.sub.x=I.sub.disk*.omega..sub.disk*.omega..sub.axis*Sin(.theta.- .sub.diskaxis). For a nominal 500 kg vehicle moving at low speeds, the moment exerted by a vehicle with a center of gravity 0.75 m above the ground and tipping 30 degrees from vertical is 1131 N-m. To keep the vehicle stable would therefore require 1131 N-m of counter-torque, but to move the vehicle upright, an excess of counter-torque may be required. In order to counter that tipping motion, a moment M.sub.x may need to be introduced by precessing the gyro stabilizer flywheel. If multiple flywheels are utilized, their moments are additive.”.  

Regarding claim 5 and the limitation it is considered that the combination of Kim and Morishima teach in the rejection of corresponding parts of claims 3 and 4 above A method for controlling a stored angular momentum for a two-wheeled vehicle, comprising: 
determining the stored angular momentum in an angular momentum actuator array in Kim Fig. 2A as a remainder angular momentum of a sum of angular momentum of the two-wheeled vehicle and a total angular momentum of an angular momentum control array in Kim Fig. 6 B above with regard to the “orthogonal force vectors” and paras:
“[0078] A lean of 30 degrees is more than one would deal with in real world situations not involving a failure of the stability system, so a flywheel disk approximately of 7 kg with a radius of 0.15 m and a moment inertia of 0.070 kg-m-m, spinning at 1570 rad/s, and precessing at 10.47 rad/s, with its axis vertical should exert a moment of 1295 N-m. In one embodiment, two identical flywheels are used, spinning in opposite directions and precessing in opposite directions so that the moment is exerted in the same direction, but the yaw moment M.sub.z of the two flywheels together would equal zero. The structure of the flywheels--i.e., the solid portion of the flywheel, the stabilizing structure of the flywheel, and the stabilizing medium, may be designed such that in the case of the failure of one flywheel, the remaining flywheel is able to stabilize the vehicle in most situations. Therefore, for the nominal 500 kg vehicle under the conditions described above, having a rolling moment of 1131 N-m, two flywheels would produce 2590 N-m of counter-torque which would be sufficient to maintain or correct the lean of the vehicle, and in the event of a partial failure of one flywheel the remaining flywheel could provide sufficient correctional moment to control the vehicle to place it in a safe condition. The flywheels may also be of equal size, or differing sizes. “ 

[0088] In some embodiments, said stability criteria may include any/all of the following: regulation about a specific vehicle orientation (i.e., roll, pitch, yaw); regulation about a stabilizing orientation, where the stabilizing orientations are determined by other sensory input, such as wheel angles, wind speed and direction, the angle under each tire, contact patch position and shape, and any other piece of information that is part of the state of the vehicle or state of the surrounding environment; disturbance rejection, where disturbances may include environmental forces such as wind or other vehicles, or internal disturbances, such as driver position and motion. “ 

and Kim claim 1:
“A system comprising: a Control Moment Gyroscope (CMG) apparatus including: a flywheel; a flywheel drive motor to drive the flywheel; a housing including the flywheel and the flywheel drive motor having three degrees of freedom; and one or more motors for independently actuating the housing in the degrees of freedom; and a controller to control the attitude of the CMG apparatus.”; and 

calculating an offset in a roll angle sensor based on an excess angular momentum stored in the angular momentum actuator array such that a sum of an external torque from one or more forces including centrifugal, gravity, wind, force biases the roll angle sensor to produce an external torque on the two-wheeled vehicle such that the stored angular momentum is restored to zero in Kim para:

And claims:
“3. The system of claim 1, wherein the CMG apparatus is included in a two or more wheeled vehicle, and wherein controlling the attitude of the CMG includes one or more of: direct control of the roll, pitch, and yaw of a vehicle body; stability control and external disturbance rejection, including wind and any force imparted on the vehicle body from an external object; stabilization in collision scenarios; attitude control in quasi-stable situations wherein one vehicle wheel is in poor or no contact with the ground; and attitude control when the vehicle frame is fully airborne.” And 

“5. The system of claim 1, wherein the CMG apparatus includes a plurality of flywheels, and the controller to further execute one or more of: independent control of the rotation of the flywheels; flywheel rotation direction control such that moments generated by spinning are canceled; master-slave control such that the slave(s) minor the motion of the master; closed loop control on a common reference flywheel position, velocity, or torque; or closed loop control on a unique reference flywheel position, velocity, or torque for each flywheel.”.

	Wherein it is understood that the “offset” connotes the signals that “rejects” external disturbances as well as the signals required to perform “direct attitude control” such that the stored angular momentum is restored to zero as described in para:
“[0047] As described herein, direct attitude control implies explicit specification of a force vector such that the vehicle is stabilized throughout its operational range.”. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US-20140054867-A1 to Kim et al. teaches in for example, claims:
“1. A vehicle comprising: a frame; two or more wheels including at least one steerable wheel; at least one suspension component; at least one sensor coupled to at least one of the two or more wheels, the at least one suspension component, or the frame; one or more control moment gyroscopes (CMGs) coupled to the frame; and a CMG controller to: receive sensor information from the at least one sensor; determine a tilt angle of the vehicle from the sensor information, the tilt angle comprising an offset angle from a reference plane for the vehicle; and transmit a command to one or more CMGs coupled to the frame of the vehicle to produce a total angular moment based, at least in part, on the tilt angle of the vehicle.

10. A method comprising: receiving sensor information from at least one sensor coupled to a vehicle having two or more wheels, the at least one sensor coupled to at least one of the two or more wheels, a suspension component, or a frame of the vehicle; determining a tilt angle of the vehicle from the received sensor information, the tilt angle comprising an offset angle from a reference plane for the vehicle; and transmitting a command to one or more control moment gyroscopes (CMGs) coupled to the frame of the vehicle to produce a total angular moment based, at least in part, on the tilt angle of the vehicle.”

US 20130233100 A1 to Kim; Daniel Kee Young is substantially similar to the Kim reference cited above as explained in for example, the ABSTRACT.

US-3373832-A to SUMMERS THOMAS O teaches inter alia a gyro vehicle  substantially similar to claimed invention in for example, claim 1:
“1. A gyro vehicle comprising: means forward and means rearward of the vehicle center of gravity for supporting the vehicle for translational movement over a support surface; said vehicle support means including means providing a longitudinal roll axis about which said vehicle has angular freedom; a gyro gimbal mounted on the vehicle for freedom of angular movement about a gimbal axis; a gyro rotor rotatably mounted in said gimbal for rotation about a rotor axis, said gimbal axis and said rotor axis being positioned on said vehicle for precession of said gimbal about said gimbal axis in response to torque on said vehicle about said roll axis; steering means responsive to the position of said gyro gimbal about said gimbal axis for steering one of said vehicle support means; and means for selectively applying a torque to said gimbal about said gimbal axis to precess said vehicle about said roll axis.”

US 5799901 A to Osder; Stephen S. teaches inter alia filtering the roll rate measurement in for example Col. 13, lines 23+:
“(58) The roll gyroscopic moment compensator 712 converts the filtered measurement of the roll rate 703 into a gyroscopic moment correction having two components. The dominant component is a pitch angular acceleration command 750, which is summed with other pitch angular acceleration commands at summing junction 736. Also generated by the roll gyroscopic moment compensator 712 is a secondary roll angular acceleration command 751, which sums with the roll angular acceleration command 711 from the stabilization and control at summing junction 714. In a symmetrical manner, the pitch gyroscopic compensator 734 generates a primary roll angular acceleration compensation command 752 and a secondary pitch angular acceleration command 753. These two compensation commands 752, 753 sum at summing junctions 714 and 736, respectively. Summing junction 714 therefore outputs a total roll angular acceleration command 716, which contains the sum of the stabilization and control requirements 711 and the gyroscopic moment corrections 751, 572 resulting from aircraft pitch and roll rates. Likewise, summing junction 736 outputs the total pitch angular acceleration command 738, comprising the sum of the stabilization and control command 735 and gyroscopic moment compensations 750, 753.”

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL LAWSON GREENE JR whose telephone number is (571)272-6876.  The examiner can normally be reached on MON-THUR 7-5:30PM (EST) or via email at DanielL.GreeneJr@USPTO.GOV under the guidance of MPEP [R-09.2017] Section 502.03 Communications via Internet Electronic Mail (email) [R-07.2015].
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANIEL L GREENE/Examiner, Art Unit 3665 
20220531             

/HUNTER B LONSBERRY/Supervisory Patent Examiner, Art Unit 3665